Citation Nr: 1201077	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-10 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether a January 1973 rating decision was clearly and unmistakably erroneous in denying a disability rating in excess of 10 percent for service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served on active duty from July 1969 to December 1971.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim that there was clear and unmistakable error (CUE) in a January 1973 rating decision denying a disability rating in excess of 10 percent for service-connected schizophrenia and denying entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) from December 4, 1971.   

In August 2010, the Board denied the claim that there was CUE in a January 1973 rating decision that denied a disability rating in excess of 10 percent for 
service-connected schizophrenia and denied entitlement to an effective date earlier than August 30, 2001 for TDIU.  The Veteran appealed only the denial of the claim of CUE in a January 1973 rating decision to the United States Court of Appeals for Veterans Claims (Court).  The August 2010 Board denial was vacated and remanded to the Board by the Court in June 2011 based on a Joint Motion For Partial Remand (Joint Motion).  A letter was sent to the Veteran's attorney, with a copy sent to the Veteran, by the Board on August 2, 2011 in which he was given 90 days from the date of the letter to submit additional argument or evidence.  A response was received by VA from the Veteran's attorney on October 12, 2011.


FINDINGS OF FACT

1.  A January 4, 1973, VA rating decision determined that the Veteran was 10 percent disabled for schizophrenia, latent type, depression, under 38 C.F.R. § 4.132, Diagnostic Code 9205 (1972). 

2.  It is not undebatable that the August 1973 report from M. I. Rothburd, Ph. D., would necessarily result in a conclusion that the evidence "militated in support of the claim" for a disability rating in excess of a 10 percent disability rating. 


CONCLUSION OF LAW

The January 1973 rating decision did not contain CUE.  38 C.F.R. § 3.105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The June 2011 Joint Motion found that the Board's August 2010 denial applied the incorrect schedular criteria by using the rating criteria for psychoneurotic disorders under 38 C.F.R. § 4.132, Diagnostic Code 9205, rather than the criteria for psychotic disorders.  

The Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165   (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  Specifically, determinations as to the existence of CUE are based on the facts of record at the time of the decision challenged; thus, no further factual development would be appropriate.  See Fugo v. Brown, 6 Vet. App. 40, 43   (1993); Pierce v. Principi, 240 F.3d 1348   (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C.A. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect). 


Pertinent Laws and Regulations

Final decisions may be reversed or amended where evidence establishes that clear and unmistakable error existed.  38 C.F.R. § 3.105(a).  

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination: (1) "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)].  
Only the law as it existed at the time of the rating decision may be considered.  See 38 C.F.R. § 20.1403(b).  In other words, the Board cannot apply the benefit of hindsight to its evaluation of the April 1970 decision in determining whether CUE existed.  Cf. Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

The Board first must emphasize that the Court has consistently stressed the rigorous nature of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  

"Clear and unmistakable error' requires that error, otherwise prejudicial, . . . must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made." Russell, 3 Vet. App. at 313-4.  

The Board notes that the evidence on file at the time of the January 1973 rating decision consisted of the Veteran's service medical records, an August 1972 medical report from Dr. Rothburd, and a VA hospital report for August and September 1972.  


Law and regulations in effect at the time of the January 1973 rating decision 

(1) Disability ratings - in general 

The 1945 schedule for Rating Disabilities will be used for evaluating the degree of disabilities in claims for disability compensation, disability and death pension, and in eligibility determinations.  The provisions contained in the rating schedule will represent as far as can practically be determined, the average impairment in earning capacity in civil occupations resulting from disability.  38 C.F.R. §§ 3.321(a)  (1972). 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (1972). 

It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its whole history.  38 C.F.R. § 4.1 (1972).  It is the responsibility of the rating specialist to interpret the reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture, so that the current rating may accurately reflect the elements of permanent and temporary disability present.  38 C.F.R. § 4.2 (1972). 

(2) Specific schedular criteria 

Under 38 C.F.R. § 4.132, Diagnostic Code 9205 (1972), a noncompensable evaluation is assigned when a psychosis is in full remission.

A 10 percent disability evaluation is assigned where schizophrenia causes slight impairment of social and industrial adaptability.  

A 30 percent disability evaluation contemplated situations where schizophrenia causes definite impairment of social and industrial adaptability.  

A 50 percent rating is assigned when there is considerable impairment of social and industrial adaptability; a 70 percent evaluation is warranted when there is severe impairment of social and industrial adaptability.  

A 100 percent evaluation is assigned when there are active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability.  


Note (1) to the Psychoneurotic Disorders Diagnostic Codes, 38 C.F.R. § 4.132  (1972) provides that the decision maker cannot focus exclusively on those words within the rest of the criteria: 

Social impairment per se will not be used as the sole basis for any specific percentage evaluation, but is of value only in substantiating the degree of disability based on all of the findings. 


Factual background 

A short factual statement will help clarify the CUE issue before the Board.  As set out in the law and regulations section above, only evidence which was of record at the time of the January 1973 rating decision may be considered. 

In January 1973, the record included the Veteran's service treatment records, a discharged summary from an August 1972 hospitalization, and an August 1972 statement from Dr. Rothburd, a clinical psychologist, who had been treating the Veteran.  The service treatment records include a "witness statement" dated 26 July 1971 that states that "on or about 12 May 1971," the Veteran was admitted to the psychiatric ward of Fort Leonard Wood Army Hospital under the influence of Dexedrine, that he was treated until 20 May 1971 when he was transferred to Fitzsimmons Army Hospital in Denver, Colorado, where he received further psychiatric treatment until he was transferred to Hunter Army Airfield, Georgia on about 26 June 1971. 

A 21 May 1971 narrative summary states that the Veteran had been at Ft. Leonard Wood since November 1970.  The Veteran is reported to have stated that he began using "hard drugs" in Vietnam, including heroin, amphetamines and "acid," and admitted to using other narcotic substances while he was at Ft. Leonard Wood.  The summary states that the Veteran had been "prone to hysterical outbursts with temper manifested, not (sic) by destructiveness, head-banging, crying, etc."  The Veteran's mood was described as being predominately "frustration and depression."  The diagnosis was "depression, chronic" with a history of drug abuse, and the recommendation was that the Veteran be transferred to an Army medical facility with a drug rehabilitation program. 

A discharge summary dated 23 June 1971 states that upon admission to Fitzsimmons General Hospital, the Veteran was oriented to person, place and time, and there was no evidence of psychosis, but there was evidence of "mild anxiety and moderate depression."  The Veteran's insight and judgment were considered to be good.  The Medical Officer's assessment was that the Veteran had "characterological difficulties" manifested by "lack of motivation, difficulty setting himself goals and general attitudes of passivity," but that the Veteran appeared to have benefited from therapy and was described to have "symptomatically improved."  The Veteran apparently sought return to duty.  The final diagnosis was of "emotional unstable personality, chronic, moderate; manifested by past drug abuse and addiction to heroin, impulsivity, mood swings, depression, anxiety, passive-aggressive traits within his personality structure and lack of firm goals despite reasonably good intellectual functioning; precipitating stress, moderate, broken family situation; degree of impairment for further military duty, none at this time." 

The record includes an 11 August 1972 letter on the letterhead of Dr. Rothburd, who indicated in the cover letter that he had completed an enclosed form regarding the Veteran, his "patient."  The reverse side of the cover letter bears a date stamp indicating that the cover letter had been received by the St. Petersburg RO on 14 August 1972.  The handwritten form referred to in the cover letter immediately precedes the cover letter in the Veteran's VA claims folder and is written on the back of a letter from G.N., an Adjudication Officer from the RO, to Dr. Rothburd asking for information concerning the treatment provided to the Veteran.  The "certificate of attending psychologist" states that the Veteran has been a patient of Dr. Rothburd since December 1971.  The clinical findings are: 

Depersonalization, depression, anxiety, paranoid ideation, regression.  Inability: 1) to work, 2) interact with others, 3) relate to peers 4) enter into a heterosexual relationship.  Behavior disorder represents a major disability for this [Veteran].  He is frequently incapacitated due to the psychotic proportions of the disorder, however hospitalization probably would be ineffective.  Institutionalization would be a likely result. 

The diagnoses were: "1) chronic undifferentiated schizophrenia [pseudo-psychopathic schizophrenia] presently in partial remission.  2) Passive-aggressive personality disorder."  The narrative portion of the form goes on to state that the Veteran had been seen in "individual and family (x3) psychotherapy on a weekly basis from December 1971 to May 16, 1972," and in group psychotherapy "on a sporatic (sic) basis totaling 6 group therapy sessions, until present."  Dr. Rothburd states that the sessions ended when the Veteran could no longer afford to pay for them. 

Dr. Rothburd stated that during treatment there had been "gradual and positive" progress, but that there was "a marked decline following termination of individual therapy and some, but not all of his behavior pathology has returned."  Dr. Rothburd further stated that he had referred the Veteran to a psychiatrist for medication which "aided somewhat in therapy."  Dr. Rothburd indicated that "more potent phenothiocines were avoided since the patient had severe side reactions to them when they were tried with him in the past." 

The Veteran was hospitalized at a VA facility between 24 August 1972 and 
1 September 1972.  A discharge summary was in the record and considered by the RO in the January 1973 rating decision; it is essentially quoted in the rating decision. Dr. J.R., M.D., a VA physician stated that the Veteran had a long history of overt psychiatric problems and psychiatric treatment that dated to pre-service.  The Veteran's physical description was provided and he was described as "cooperative, articulate, spontaneous and his vocabulary was punctuated with much psychological jargon."  The Veteran was stated to have complained that he had difficulties in interpersonal relationships.  

The examiner noted that the Veteran "was seen by a clinical psychologist who indicated the protocol pointed towards (sic) a chronic borderline schizophrenia."  The examiner noted that "despite his alleged difficulty in relating to people the [Veteran] seemed to get along very well with patients on the ward."  The examiner further noted that he and the Veteran "had discussed his anxiety about becoming involved in any kind of long term relationship, . . ." and after having the conversation, the Veteran left treatment on a weekend pass and "returned impulsively to sign out against medical advice."  The impression provided in the narrative summary was "schizophrenia, latent type (Borderline State)." 


Analysis 

As indicated above, this matter must be resolved by reviewing the evidence and applying the law that was before the RO in January 1973 and has to be more than a disagreement as to how the facts were weighed or evaluated.  The Board once again notes the very high standard (i.e. "undebatable") which is applied with respect to CUE claims. 

As alluded to above, the January 1973 rating decision reviews the service treatment record examination and hospital reports from May and June 1971, and essentially quotes from the August-September 1972 VA hospital narrative summary.  There is nothing in the January 1973 rating decision that indicates the rating board considered the report of Dr. Rothburd even though the record is clear that the information was received by the RO some 4 months prior to the decision, and the records are located in order within the VA claims folder prior to the January 1973 rating decision. 

In Bouton v. Peake, 23 Vet. App. 70   (2008), the Court held that an RO's denial of the existence of evidence in the claims file was sufficient to satisfy the first and second CUE requirements (i.e., either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, and an error occurred based on the record).  See also Russell, 3 Vet. App. at 313-14  .  The facts in Bouton demonstrated that at the time of the RO decision, the claims file contained five medical records evidencing depression secondary to the veteran's service-connected back disorder.  Yet, in denying the veteran's claim for service connection for an acquired psychiatric disorder, the RO stated that "[t]here is no record of psychiatric disability to include post-traumatic stress disorder showing a chronic disability subject to service connection."  The RO's failure to address the five medical records was deemed by the Court as a "clear" denial of the existence of such evidence in the claims file. 

The facts in this case are similar to those found in Bouton.  Here, like in Bouton, the RO did not acknowledge the existence of evidence in the record.  Although the Bouton Court found error had been committed, it made clear that such error cannot constitute CUE unless it is the type of error that would have manifestly changed the outcome of the RO's decision.  This may be shown where all evidence at the time of the decision "militated in support of the claim."  Bouton at 73 citing Crippen v. Brown, 9 Vet. App. 412, 422   (1996).  Thus, the third question is whether the evidence is so clear that it is undebatable that it paints a disability picture of a disability rating in excess of 10 percent.  The Court has held that "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo, 6 Vet. App. at 43-44  . 

The 30 percent disability rating criteria, the next level of disability available under the schedular rating criteria, include a requirement of evidence showing "definite impairment of social and industrial adaptability."  In this case, Dr. Rothburd's assessment was that the Veteran had an "inability: 1) to work, 2) interact with others, 3) relate to peers 4) enter into a heterosexual relationship."  There was evidence of a definite impairment to establish or maintain effective and wholesome relationships with people.  In addition, Dr. Rothburd found that the Veteran's "behavior disorder represents a major disability" and that he was "frequently incapacitated due to the psychotic proportions of the disorder."  The Board further observes that Dr. Rothburd treated the Veteran over a period of about 6 months on a very frequent basis.  On the other hand, there was evidence, the August 1973 VA narrative summary, that "despite his alleged difficulty in relating to people the [Veteran] seemed to get along very well with patients on the ward."  The RO relied upon the VA narrative summary in making its decision. 

The Board recognizes the Veteran's contention and his characterization of it; that is, he is not in disagreement with the weight the 1973 RO gave the evidence, but rather is contending that they simply did not consider relevant evidence.  While carefully crafted argument may work for the first two criteria described in Bouton; that either the facts known at the time were not before the adjudicator or that the law then in effect was incorrectly applied, and an error occurred based on the record, the crux of this claim is the third criterion: is it undebatable that Dr. Rothburd's August 1973 report would result in a conclusion that the evidence "militated in support of the claim" for a disability rating in excess of a 10 percent disability rating.  The Board finds that the evidence is not undebatable. 

The probative value of the August 1973 VA narrative summary is not discounted by Dr. Rothburd's report to the degree where the Board can find that "all evidence at the time of the decision 'militated in support of the claim.'"  The RO could have found the narrative summary persuasive in that the Veteran was able to have relationships, however superficial, with others that discounted Dr. Rothburd's opinion.  The Board cannot find that "but for" Dr. Rothburd's opinion, it is absolutely clear that a different result would have ensued.  Therefore, the error complained of cannot be, ipso facto, clear and unmistakable. 

The Board observes that to the degree that the Veteran and his attorney are contending that the RO's decision in 1973 is, in essence, fundamentally unfair, the argument is an equitable one that, although sympathetic, is one the Board cannot entertain.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503 , 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425   (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  See Smith v. Derwinski, 2 Vet. App. 429, 432-33   (1992), citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426   (1990). 

Finally, to the extent that the Veteran relies on the contention that the RO's failure to provide the Veteran with a medical examination to substantiate his claim and the failure to provide the Veteran with notice of his appellate rights are CUE, the Court has held that VA's breach of a duty to assist cannot form the basis for a claim of CUE.  See Baldwin v. West, 13 Vet. App. 1, 5   (1999); Caffrey v. Brown, 6 Vet. App. 377   (1994).  Furthermore, any assertion by the Veteran that the RO's failure to obtain a medical opinion regarding this issue constituted CUE cannot survive.  See Cook v. Principi, 318 F.3d 1334   (Fed. Cir. 2002) (any breach of VA's duty to assist the veteran in the development of his claim cannot constitute a basis for CUE). 

For the reasons and bases presented above, the Board finds that the record does not support a finding that the August 1973 rating decision contained CUE. 

Last, the Board has considered whether the more proper remedy in this case is denial or dismissal.  In this regard, the Board has considered the Court's holding in Simmons v. Principi, 17 Vet. App. 104   (2003), to the effect that if the claimant is only asserting disagreement with how VA evaluated the facts before it, the claim should be dismissed without prejudice because of the absence of legal merit or lack of entitlement under the law.  The Board believes, given the circumstances of this case, denial is more appropriate.  As was stated above, the primary focus of the Veteran's argument was that the RO failed to consider relevant evidence and that, therefore, the facts known at the time were not before the adjudicator.  The Veteran's contention constitutes a valid CUE claim, and thus denial is warranted.


ORDER

The motion that a January 1973 rating decision contained CUE in denying a disability rating in excess of 10 percent disabling for service-connected schizophrenia is denied. 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


